Exhibit 10.1

CARBONITE, INC.

STOCK RESTRICTION AGREEMENT

1. Grant of Restricted Stock. Carbonite, Inc., a Delaware corporation (the
“Company”), hereby grants to [                    ] (the “Recipient”), pursuant
to the Company’s 2011 Equity Award Plan (the “Plan”), [            ] shares (the
“Restricted Shares”) of the Company’s common stock, par value $0.01 per share
(the “Common Stock”), subject to (a) the terms and conditions of this agreement
(the “Agreement”) and the Plan and (b) the Recipient delivering to the Company a
stock power endorsed in blank. Except where the context otherwise requires, the
term “Company” shall include the parent and all subsidiaries of the Company as
defined in Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as
amended (the “Code”). Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to such terms in the Plan. To the extent that
any term of this Agreement conflicts or is otherwise inconsistent with any term
of the Plan, as amended from time to time, the terms of the Plan shall take
precedence and supersede any such conflicting or inconsistent term contained
herein.

2. Vesting and Provisions for Termination.

(a) Vesting Schedule. Subject to the provisions of this Section 2 and Section 6,
the Restricted Shares shall vest and become “Unrestricted Shares” as to 8.33% of
the Restricted Shares on each three month anniversary of the grant date set
forth on the final page hereof (each, a “Vest Date”). Except as otherwise
specifically provided herein, there shall be no proportionate or partial vesting
in the periods prior to each Vest Date, and all vesting shall occur only on the
applicable Vest Date.

(b) Continuous Engagement Required. Except as otherwise provided in this
Section 2, no Restricted Shares shall become Unrestricted Shares unless the
Recipient is, and has been at all times since the date of grant of the
Restricted Shares, a director of the Company. If the Recipient ceases to be a
director for any reason, then any Restricted Shares that have not become
Unrestricted Shares pursuant to the vesting schedule above and that do not
become Unrestricted Shares pursuant to Section 6 as a result of such
termination, shall be forfeited immediately upon such cessation and revert back
to the Company without any payment to the holder thereof, and the Company shall
(i) cause to be cancelled on its books and records all such Restricted Shares,
(ii) not pay any dividend to the Recipient on account of such Restricted Shares,
and (iii) permit the Recipient to exercise any of the privileges or rights of a
stockholder of the Company with respect to such Restricted Shares.

(c) Ownership. Subject to the terms of this Agreement, the Company shall reflect
the Recipient’s ownership of all Restricted Shares on its stock records as of
the date of grant set forth on the final page hereof.

3. Restrictions on Transfer; Effect; Legend. The Restricted Shares may not be
transferred, assigned, pledged, or hypothecated in any manner (whether by
operation of law or otherwise), unless and until such Restricted Shares become
Unrestricted Shares. The Company will not be required (a) to transfer on its
stock records any Restricted Shares that have been sold or transferred in
violation of any of the provisions set forth in this Agreement or (b) to treat
as the owner of such Restricted Shares, or to pay dividends to, any transferee
to whom any such Restricted



--------------------------------------------------------------------------------

Shares have been so sold or transferred. Any certificates or book entries for
the Restricted Shares shall bear an appropriate legend, as determined by the
Committee, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

4. No Special Engagement Rights. Nothing contained in the Plan or this Agreement
shall be construed or deemed by any Person under any circumstances to bind the
Company to continue the engagement of the Recipient as a director of the
Company.

5. Adjustments. Subject to the provisions of Section 15 of the Plan, if from
time to time during the period in which the Recipient holds Restricted Shares
that have not become Unrestricted Shares, there is any stock split, stock
dividend, stock distribution or other reclassification of the Common Stock of
the Company, any and all new, substituted or additional securities to which the
Recipient is entitled by reason of his, her or its ownership of the Restricted
Shares will be immediately subject to the provisions of Sections 2(a) and 2(b),
the restrictions on transfer, and the other provisions of this Agreement in the
same manner and to the same extent as the Restricted Shares that have not become
Unrestricted Shares.

6. Change of Control. In the event of a Change of Control, the vesting schedule
set forth in Section 2(a) of this Agreement shall be accelerated such that all
Restricted Shares that are not Unrestricted Shares subject to this Agreement
shall immediately vest and become Unrestricted Shares as of the date of the
Change of Control.

7. Taxes. The Recipient acknowledges and agrees that the Recipient (and not the
Company) shall be responsible for the Recipient’s federal, state, local or
foreign tax liability and any of the other tax consequences that may arise as a
result of the transactions contemplated by this Agreement.

8. Miscellaneous.

(a) Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the
Recipient.

(b) All notices under this Agreement shall be mailed, delivered by hand, or
delivered by electronic means to the parties pursuant to the contact information
for the applicable party set forth in the records of E*Trade Corporate Financial
Services, Inc. or any successor third-party equity plan administrator designated
by the Company from time to time (the “Administrative Service”), or at such
other address as may be designated in writing by either of the parties to the
other party.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

 

2



--------------------------------------------------------------------------------

(d) The Recipient hereby accepts, by signature or electronic means delivered to
the Administrative Service, this Agreement and agrees to the terms and
conditions of this Agreement and the Company’s 2011 Equity Award Plan. The
Recipient hereby acknowledges receipt of a copy of the Company’s 2011 Equity
Award Plan.

 

Date of Grant: [                            ]     CARBONITE, INC.     By:  

 

    Name:       Title:  

 

3